DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lars et al. (WO 2014/118382) in view of Rooijmans (US 2010/0198168) and Takada et al. (US 2009/0291500). 
Regarding claims 1-4, 6, 16 Lars discloses a substrate with a surface having a hydrophilic coating (corresponds to hydrogel coating of the present invention). The hydrophilic coating comprises components A and B, and optional C and D. The hydrophilic coating is covalently attached to the surface of the substrate (abstract). The substrate may comprise synthetic or naturally occurring organic polymer (page 6, lines 25-27). The polymer includes polyesters, polyurethane (page 6, lines 30-33). Lars discloses component A such as hydrophilic monomer, component A comprises a carboxylate group. The component A includes methacrylamide (page 9, lines 15-30). The component B comprises polyacrylic acid (page 12, lines 20-30). 
However, Lars fails to disclose that the hydrogel coating has a water content of at least 10 wt% and aqeuos composition having a pH less than 9.5 and the composition comprises at least 0.1 wt% of a water-swellable clay, a first initiator and a second initiator. 
Whereas, Rooijmans discloses coating formulation for preparing a hydrophilic coating, wherein the hydrophilic coating formulation comprises a supporting monomer and/or polymer comprising at least 2 reactive moieties capable of undergoing polymerization reactions, a polyelectrolyte, a Norrish Type I photoinitiator, and a Norrish Type II photoinitiator (abstract). The Norrish Type I photoinitiator includes Irgacure 2959 (2-hydroxy-4'-(2-hydroxyethoxy)-2-methyl propiophenone) [para 0016]. Examples of Norrish Type II photoinitiators that can be used in the hydrophilic coating formulation according to the invention include aromatic ketones such as benzophenone (para 0017). 
Although, Takada does not explicitly disclose 0.5-20 weight percent of the clay, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have adequate mechanical properties and to disperse the clay mineral, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Whereas, Takada discloses process of an organic/inorganic composite hydrogel, which demonstrates superior mechanical properties, by uniformly dispersing a clay mineral in an organic polymer over a wide range of clay mineral content (abstract). Water-swellable clay mineral includes hectorite, montmorillonite (para 0026). Takada discloses water-swellable clay mineral (b) and when producing the organic/inorganic composite hydrogel of the present invention, the weight ratio (b)/(a) of the water-swellable clay mineral (b) to the water-soluble organic monomer (a) is preferably 0.01 to 10, more preferably 0.03 to 5, and particularly preferably 0.05 to 3. The weight ratio is selected to have adequate mechanical properties and to disperse the clay mineral (para 0027). 
Although, Takada does not explicitly disclose at least 0.1 weight percent of the clay, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have adequate mechanical properties and to disperse the clay mineral, since it has been held that where the general conditions of a claim are disclosed in the See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include a Norrish Type I photoinitiator, and a Norrish Type II photoinitiator, water content of at least 10 wt% as taught by Roojimans in the hydrophilic coating of Lars and to form the hydrophilic coating composition of Lars having a pH of 6-8 as taught by Roojimans motivated by the desire to have improved wear resistance and high lubricity and to include water-swellable clay such as hectorite, montmorillonite as taught by Takada in the hydrophilic coating composition of Lars motivated by the desire to have superior mechanical properties. 
Regarding claim 3, As Lars does not disclose the presence of primer in the polymer substrate, it therefore would be obvious that polymer substrate of Lars would intrinsically be free of a primer. 
Regarding claim 5, As Lars does not explicitly disclose the presence of alcohol in the hydrophilic coating, it therefore would be obvious that hydrophilic coating of Lars would intrinsically be free of an alcohol. 
Regarding claim 7, Lars discloses the hydrophilic coating has a thickness of at least 1 microns, at least 100 microns (page 24, lines 11-17). 
Regarding claim 8, Lars discloses the beneficial agent includes any agent which imparts a desired effect when comprised in the hydrophilic coating (page 15, lines 39-40). Lars discloses lubricious agents are compounds that may increase the hydrophilicity and hydrophilic agents are hydrophilic polymer such as polyoxazoline (page 18, line 43-page 19, line 13). 
Regarding claim 9, Lars discloses substrate coated with a hydrophilic coating is useful for medical devices. The medical devices include stents, patches (page 4, lines 20-35). 
Regarding claim 12, Rooijmans discloses Norrish Type II photoinitiators that can be used in the hydrophilic coating formulation according to the invention include aromatic ketones such as benzophenone (para 0017). Although Roojimans does not explicitly disclose the benzophenone as carboxybenzophenone, it would be obvious to one of ordinary skill in the art at the time the Application was filed to include carboxybenzophenone as both are almost equivalent and would yield the same properties. 
Regarding claim 13, Takada discloses water-swellable clay mineral (b) and when producing the organic/inorganic composite hydrogel of the present invention, the weight ratio (b)/(a) of the water-swellable clay mineral (b) to the water-soluble organic monomer (a) is preferably 0.01 to 10, more preferably 0.03 to 5, and particularly preferably 0.05 to 3. The weight ratio is selected to have adequate mechanical properties and to disperse the clay mineral (para 0027). 
Although, Takada does not explicitly disclose 0.5-20 weight percent of the clay, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have adequate mechanical properties and to disperse the clay mineral, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claims 14-15, Roojimans discloses the total amount of photoinitiator in the hydrophilic coating formulation is between 0.2 and 10 wt %, preferably between 0.8 and 8 wt %, based on the total weight of dry the coating (para 0019). 
When faced with a mixture of first and second initiator, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 17, Lars discloses the beneficial agent includes any agent which imparts a desired effect when comprised in the hydrophilic coating (page 15, lines 39-40). The beneficial agent comprises an anti-microbial agents (page 17, lines 14-15).

Response to Arguments
Applicants arguments filed on 01/08/2021 have been fully considered, but they are not persuasive.
Applicant argues that Applicant agrees that the “hydrophilic coating” of Antoni requires components A and B and that it may be covalently attached to a substrate surface. The Applicant does not however agree that the hydrophilic coating of Antoni is analogous to the hydrogel coating as defined in instant claim 1.
However, it should be noted that if the coating comprises the same component as presently claimed, it therefore would be obvious, absent evidence to the contrary that coating would function as presently claimed hydrogel coating. 
Applicant avers that the disclosure of Antoni, which requires the combination of both components A and B. one or more C2-C16 hydrophilic monomers each bearing one or more alkene and/or alkyne groups and one or more hydrophilic polymers each bearing two or more alkene and/or alkyne groups, to provide a functional material, would not suggest “a hydrophilic monomer selected from at least one of (meth)acrylate or (meth)acrylamide” to one of ordinary skill in the relevant arts and the Office has provided no explanation of such.
However, it should be noted that claim has been rejected under 103 obviousness rejection and Antoni discloses component A such as hydrophilic monomer, component A comprises a carboxylate group. The component A includes methacrylamide (page 9, lines 15-30). The component B comprises polyacrylic acid (page 12, lines 20-30). Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Antoni is particularly interested in hydrophilic coatings which may also impart lubricity to a coated medical device. One of ordinary skill in the art would not have reasonably looked to Rooijmans and Takada to solve problems already solved by Antoni and the Office has not provided a sufficient reason or explicit analysis of why the disclosures of these references should be combined with a reasonable expectation of e.g., durability and/or lubricity.
However, it should be noted Antoni does not explicitly discloses high lubricity will have a negative impact on their invention and although, Roojimans does disclose the same motivation, it also teaches improved wear resistance teaching which would be beneficial to the invention of Antoni and the fact remains that all the references are analogous art and the combination is proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788